Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-7, 10, 14-16, 18, 19, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byers (US 2015/0143404) in view of Xie (US 2018/0189823).
Regarding claim 1, 14, 23,25,  Byers discloses A video streaming device for dynamically generating an advertisement in a video stream, comprising: interface circuitry to communicate over a network; and processing circuitry to:
receive, via the interface circuitry, video stream content associated with the video stream, wherein the video stream is to be transmitted to a user device (fig. 4-5, [0020, 0033-0035, 0048]);
obtain video analytics data corresponding to the video stream content, wherein the video analytics data comprises at least an indication of a scene recognized in the video stream content ([0016, 0018, 0020, 0021, 0022] The scene and video is analyzed to find advertisements that are appropriate and match the video);
select the advertisement to be generated and inserted into the video stream content, wherein the advertisement is selected from a collection of advertisements based on the scene recognized in the video stream content([0016, 0018, 0020, 0021, 0022]);
 ([0016, 0018, 0020, 0021, 0022])
generate modified video stream content based on the video stream content and the video advertisement content, wherein the modified video stream content is generated based on inserting the video advertisement content into the video stream content ([0016, 0018, 0020, 0021, 0022] The scene and video is analyzed to find advertisements that are appropriate and match the video); and
transmit, via the interface circuitry, the modified video stream content to the user device([0016, 0018, 0020, 0021, 0022]).
	Byers does not specifically disclose obtain an advertisement template for the advertisement, wherein the advertisement template comprises a template for generating video advertisement content corresponding to the advertisement; and generate video advertisement based on the advertisement template.
	However, Xie discloses obtain an advertisement template for the advertisement, wherein the advertisement template comprises a template for generating video advertisement content corresponding to the advertisement; and generate video advertisement based on the advertisement template ([0022, 0051]).  It would have been obvious to incorporate the ad template of Xie into the system of Byers in order to provide a common standard for each advertisement insertion.
	Regarding claim 2, 15, Byers in view of Xie discloses wherein the video analytics data further comprises an indication of:
a scene context, wherein the scene context indicates one or more contextual characteristics recognized in the scene; and
scene content, wherein the scene content indicates one or more objects recognized in the scene ([0016, 0018, 0020, 0021] of Byers).
Regarding claim 3,16, Byers in view of Xie discloses wherein the video analytics data further comprises:
a natural language description of the scene context and the scene content;
video content metadata indicating the scene context and the scene content; or
a segmentation mask indicating where the one or more objects reside within the scene ([0021] of Byers). 
	Regarding claim 6, 18, Byers in view of XIe discloses wherein the processing circuitry to generate the video advertisement content based on the advertisement template and the video analytics data is further to:
obtain advertisement content from the advertisement template;
identify, based on the video analytics data, a portion of the scene content to be replaced with the advertisement content; and
generate the video advertisement content based on replacing the portion of the scene content with the advertisement content ([0022, 0051] of Xie, [0016, 0018, 0020, 0021] of Byers).
	Regarding claim 7, 19,  Byers in view of Xie discloses wherein the processing circuitry to generate the video advertisement content based on the advertisement template and the video analytics data is further to:
obtain advertisement content from the advertisement template;
generate an ad scene to be depicted in the video advertisement content, wherein the ad scene is generated based on the advertisement content and the scene recognized in the video stream content; and
generate the video advertisement content depicting the ad scene ([0016, 0018, 0020, 0021] of Byers).
	Regarding claim 10, Byers in view of Xie discloses wherein the advertisement template further comprises a semantic representation of one or more objects to be depicted in the video advertisement content, wherein the one or more objects comprise a product associated with the advertisement ([0016, 0018, 0020, 0021] of Byers, [0022, 0051] of Xie)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byers (US 2015/0143404) in view of Xie (US 2018/0189823) in view of Mizrahi (US 2020/0042549).
Regarding claim 4, Byers in view of Xie  does not specifically disclose  wherein the processing circuitry to obtain the video analytics data corresponding to the video stream content is further to:
determine whether a video analytics cache contains the video analytics data, wherein the video analytics cache contains a plurality of video analytics datasets generated based on a video content analysis performed on a plurality of videos;
upon a determination that the video analytics cache contains the video analytics data, retrieve the video analytics data from the video analytics cache; and
upon a determination that the video analytics cache does not contain the video analytics data:
perform the video content analysis on the video stream content to generate the video analytics data; and cache the video analytics data in the video analytics cache.
However, Mizrahi discloses wherein the processing circuitry to obtain the video analytics data corresponding to the video stream content is further to:
determine whether a video analytics cache contains the video analytics data, wherein the video analytics cache contains a plurality of video analytics datasets generated based on a video content analysis performed on a plurality of videos([0025, 0029, 0054-0059]);
upon a determination that the video analytics cache contains the video analytics data, retrieve the video analytics data from the video analytics cache([0025, 0029, 0054-0059]); and

perform the video content analysis on the video stream content to generate the video analytics data; and cache the video analytics data in the video analytics cache ([0025, 0029, 0054-0059]).  It would have been obvious to incorporate the video analytics storage of Mizrahi into the system of Byers in view of Xie in order to store analytics data for others to use and share.
	



Claim 5, 17,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Byers (US 2015/0143404) in view of Xie (US 2018/0189823) in view of Yu (Us 2019/0095959).
Regarding claim 5, 17, Byers in view of Xie discloses wherein the processing circuitry to obtain the video analytics data corresponding to the video stream content is further to:
perform a video content analysis on the video stream content, wherein the video content analysis is to analyze the video stream content.
recognize, based on performing the video content analysis, the scene context and the scene content corresponding to the scene in the video stream content; and
generate the video analytics data based on the scene context and the scene content ([0016, 0018, 0021, 0022] of Byers).
However, Byers in view of Xie does not specifically disclose using a CNN.
Yu discloses using a CNN ([0064, 0085]).   It would have been obvious to incorporate the CNN of Yu into the system of Byers in view of Xie in order to use shared analytics data to improve the scene analysis accuracy.

8-9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byers (US 2015/0143404) in view of Xie (US 2018/0189823) in view of Yu (Us 2019/0095959) in view of Nesvadba (US 2008/0189753).
Regarding claim 8, 20, Byers in view of Xie in view of Yu discloses wherein the processing circuitry to generate the video advertisement content based on the advertisement template and the video analytics data is further to:
obtain a generative neural network (GNN) model for generating the video advertisement content, and generate the video advertisement content using the GNN model, wherein the advertisement template ([0022, 0025] of Xie) and the video analytics data are supplied as input to the GNN model ([0064, 0081-0085] of Yu).
	Byers in view of Xie in view of Yu does not specifically disclose wherein the model is trained to generate a genre of video content corresponding to the video advertisement content, and wherein the model is obtained from a collection of models trained to generate a plurality of genres of video content.
	However, Nesvadba discloses wherein the model is trained to generate a genre of video content corresponding to the video advertisement content, and wherein the model is obtained from a collection of models trained to generate a plurality of genres of video content ([0036]).  It would have been obvious to incorporate the genre classification of Nesvadba into the system of Byers in view of Xie in view of Yu in order to use neural networks to classify videos by genre.
	Regarding claim 9, Byers in view of Xie in view of Yu in view of Nesvadba discloses wherein the GNN model comprises:
a generative adversarial network (GAN) model; or
a Variational autoencoder (VAE) model ([0064, 0085] of Yu).


11, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byers (US 2015/0143404) in view of Xie (US 2018/0189823) in view of Dey (US 2017/0164029).
Regarding claim 11, 21, Byers in view of Xie does not specifically disclose wherein the processing circuitry to generate the video advertisement content based on the advertisement template and the video analytics data is further to:
identify a user of the user device;
obtain user context data corresponding to the user, wherein the user context data indicates a user context of the user based on sensor data captured by one or more sensors; and
personalize the video advertisement content for the user based on the user context.
However, Dey discloses wherein the processing circuitry to generate the video advertisement content based on the advertisement template and the video analytics data is further to:
identify a user of the user device; obtain user context data corresponding to the user, wherein the user context data indicates a user context of the user based on sensor data captured by one or more sensors; and personalize the video advertisement content for the user based on the user context ([004-006]).  It would have been obvious to incorporate the user context of Dey into the system of Byers in view of Xie in order to personalize advertisements to the user depending on their emotion.

Claim 12-13, 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byers (US 2015/0143404) in view of Xie (US 2018/0189823) in view of Hydrie (US 2007/0294773).
Regarding claim 12, 22, 24, Byers in view of Xie does not specifically disclose determine that the video stream content is protected via digital rights management (DRM) protection; authenticate, via the interface circuitry, the video streaming device with a DRM license server, wherein remote attestation is performed to authenticate the video streaming device with the DRM license server; obtain, via the interface circuitry, a content license from the DRM license server, wherein the content license 
However, Hydrie discloses determine that the video stream content is protected via digital rights management (DRM) protection; authenticate, via the interface circuitry, the video streaming device with a DRM license server, wherein remote attestation is performed to authenticate the video streaming device with the DRM license server; obtain, via the interface circuitry, a content license from the DRM license server, wherein the content license authorizes the video streaming device to modify and distribute the video stream content; and generate the video advertisement content and the modified video stream content in a trusted execution environment ([0046]).  It would have been obvious to incorporate the DRM of Hydrie into the system of Byers in view of Xie in order to prevent content from being viewed by unauthorized users.
Regarding claim 13, Byers in view of Xie in view of Hydrie discloses wherein the processing circuitry is further to: track one or more metrics corresponding to the generated video advertisement content, wherein the one or more metrics comprise an indication of: protected content contained in the video advertisement content; how the protected content was modified; or an identify of the user consuming the protected content ([0046] of Hydrie).






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL H HONG/Primary Examiner, Art Unit 2426